

116 HR 2194 IH: To amend chapter 3123 of title 54, United States Code, to protect United States Heritage Abroad.
U.S. House of Representatives
2019-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2194IN THE HOUSE OF REPRESENTATIVESApril 9, 2019Mr. Zeldin (for himself, Ms. Wasserman Schultz, and Mr. McCaul) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo amend chapter 3123 of title 54, United States Code, to protect United States Heritage Abroad.
	
 1.Protecting U.S. Heritage AbroadChapter 3123 of title 54, United States Code, is amended as follows: (1)In section 312302, by inserting and unimpeded access to those sites after buildings.
 (2)In section 312304(a)— (A)in paragraph (1), by inserting the Middle East, and north Africa after Europe,;
 (B)in paragraph (2)— (i)by inserting and unimpeded access to those sites after buildings; and
 (ii)by striking and protected and inserting , protected, and accessible; and (C)in paragraph (3), by inserting accessibility of, after reports on the.
				